Citation Nr: 1451796	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-26 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a heart disability.  

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for a bilateral eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and D.C.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to October 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the procedural history of the Veteran's case is instructive.  The Veteran initially sought service connection for (among other claims) hypertension and a heart disability in October 1997.  The RO denied these claims in a May 1998 rating decision.  

In November 2006, the Veteran filed a claim seeking service connection for a number of issues, including hypertension and a heart disability, both of which had been previously denied.  

In the January 2008 rating decision on appeal, the RO declined to reopen the Veteran's previously denied claims for service connection for hypertension and a heart disability.  It also denied claims for service connection for many issues, including for a bilateral eye disability and for right and left knee disabilities.  

The Veteran filed a timely notice of disagreement with this decision; following the issuance of the statement of the case, the Veteran filed a timely substantive appeal.  The Veteran and her husband appeared at a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is in the Veteran's file. 

In a January 2012 decision and remand, the Board considered 17 issues.  The Board dismissed one, reopened 6 previously denied claims for service connection, and remanded 10 service connection claims.  

Following the development ordered by the Board in its January 2012 remand, service connection has been granted for 5 issues (migraines, chronic cystitis, lumbar strain, hemorrhoids, and uterine fibroids).  Thus, only the five issues listed above remain on appeal and before the Board.  

With the exception of the claim for entitlement to service connection for an eye disability, the development ordered by the Board in its January 2012 remand has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not suffer from hypertension during her active service or within a year thereafter, and the most probative evidence of record does not indicate that her current disability is related to her active service.  

2.  The Veteran's mitral valve prolapse has not resulted in a chronic, ratable cardiac disability.  

3.  The competent evidence of record demonstrates a link between the Veteran's current osteoarthritis of the bilateral knees and her in-service complaints of bilateral knee pain.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

3.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

4.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

At her November 2011 hearing, the Veteran waived any error in the content or timing of the notice provided.  The duty to notify is satisfied.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in February 2012; the record does not reflect that these examinations are inadequate for rating purposes.  The examiners responded to the specific questions posed by the Board, and the examination reports contain sufficient information to resolve the issues before the Board.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran's claims are evaluated separately below.  




Hypertension  

A January 2007 VA physical reflects a diagnosis of hypertension.  

In an October 2011 letter, the Veteran's private physician, N.J. MD, stated that he has treated the Veteran for high blood pressure.  In a November 2011 letter, L.K.E., MD, wrote that he has treated the Veteran for "labile hypertension."  

At her February 2012 VA examination, the examiner diagnosed the Veteran as suffering from hypertension, but added that "it is not entirely clear that the Veteran has sustained hypertension even at this time."  That said, service connection only requires a diagnosis during the applicable appeal period; given the earlier diagnoses, the current disability criterion is met.  

There is, however, no evidence that the Veteran suffered from hypertension during her active service.  A review of her extensive service treatment records reveals no specific diagnosis of, or treatment for, hypertension.  The examiner from the February 2012 examination included a long list of the Veteran's blood pressure readings from throughout her active service.  She noted that, while there were times that the Veteran's blood pressure was elevated during her active service, these coincided with acute medical conditions (including viral syndromes, infections, and sinusitis).  

In letters and testimony, though the Veteran states that she had high blood pressure during her active service, she did not state specifically that she was diagnosed as suffering from hypertension during active service.  In a November 2006 letter, for instance, she stated that her blood pressure was "always borderline high," but that since it was not consistently high, she was not put on medication.  At her November 2011 hearing, the Veteran again stated that she had high blood pressure readings during service, but she did not state that she was diagnosed as suffering from hypertension or from any disability manifested by high blood pressure.  The in-service incurrence criterion is not met.  

Further, there is no competent evidence of a link between the Veteran's current hypertension diagnosis and her active service.  The examiner from the February 2012 examination concluded that it is less likely than not that her current disability is related to her active service.  She again stated that the Veteran is currently treated for hypertension, though even her private physician describes her hypertension as "labile."  She stated that, though the Veteran did have occasional elevated blood pressure readings in service, these were typically taken during pain or illness.  She stated that, between these readings, the Veteran had normal blood pressure.  Accordingly, she concluded that it is less likely than not that the Veteran's current disability is related to her active service.  

In support of her claim, the Veteran submitted an October 2011 letter from N.J., MD.  Dr. N.J. stated that he is the Veteran's primary care doctor, and that he has treated her for "high blood pressure" among other conditions.  He wrote that the Veteran stated that she suffered from high blood pressure and other conditions during service, and that it is "more likely than not that these are the same type of conditions and or aggravation of these conditions that she is currently receiving treatment for."  

For two reasons, the Board does not find this opinion probative.  First, the doctor did not actually state that the Veteran currently suffers from hypertension or suffered from hypertension during her active service.  Second, and more important, the examiner's opinion relates to numerous different diagnoses or complaints, and is not nearly as specific as that from the VA examiner.  Dr. N.J. did not include any references to the Veteran's service treatment records, nor did he explain the medical reasoning behind his opinion.  The Board finds the February 2012 opinion of the VA examiner to be far more probative.  

Certainly the Veteran herself alleges that her current disability is related to her active service.  That said, the Veteran never stated that she was diagnosed as suffering from hypertension during her active service.  Further, determining the etiology of hypertension requires specialized medical knowledge or training; while the Veteran was in the dental field during her active service, there is no evidence that she has the type of knowledge or training to competently diagnose or provide an etiology for hypertension.  Jandreau, 492 F.3d at 1376-77.

Finally, hypertension is a chronic disease as defined by 38 C.F.R. § 3.309(a).  If the evidence demonstrated that the Veteran's hypertension was manifested to a compensable degree within one year of her retirement, then service connection for this disability would be warranted.  38 C.F.R. § 3.307(a).  

No evidence exists that the Veteran's hypertension was manifest to this degree within a year of her active service.  The February 2012 examiner noted that the Veteran was not diagnosed as suffering from hypertension until 2007, almost a decade after her retirement.  Further, even if the Board were to consider her complaints of high blood pressure as being evidence of her suffering from this disability, there is no evidence that it was manifest to a compensable degree.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The preponderance of the evidence is against the claim for service connection for hypertension; there is no doubt to be resolved; and service connection for hypertension is not warranted.

Heart Disability  

The Veteran currently suffers from mitral valve prolapse, a condition identified by both private and VA treatment records.  

A review of her service treatment records shows that, while the Veteran complained of chest pain numerous times in service, no specific diagnosis was ever offered.  A July 1987 electrocardiogram (ECG) showed an irregular rhythm.  A July 1992 ECG reflected normal sinus rhythm with occasional premature supraventricular complexes, otherwise normal ECG.  ECGs of October 1995 and February 1996 reflected "normal sinus rhythm, normal ECG."  The Veteran complained of chest pain in October 1996; she was diagnosed as suffering from probable viral bronchitis.  In January 1997, the Veteran complained of dizziness and weakness, as well as a "history of intermittent racing/palpating heart, associated with anxiety symptoms."  The ECG conducted in conjunction with this complaint recorded a normal sinus rhythm.  The physician's diagnosis read "R/O atrial flutter v. PSVT v. anxiety."  The Veteran again complained of chest pain in September 1997; the ECG performed at that time reflected "normal sinus rhythm, normal ECG."  

In a November 2011 letter, Dr. L.K.E. wrote that, in reviewing the Veteran's service treatment records, it is at least as likely as not that she had undiagnosed mitral valve prolapse presenting as chest pain and pressure, racing heart, and palpitations while serving in the military.  

Despite the evidence that the Veteran currently has mitral valve prolapse and the letter from Dr. L.K.E. suggesting that she suffered from this condition in service, service connection is not warranted, as this condition has not resulted in a chronic, ratable heart disability for VA purposes.  

The lengthy opinion from the VA examiner is most helpful on this point.  In her February 2012 examination report, she stated that mitral valve prolapse "is a benign and common finding."  She stated that in-service cardiac testing clearly shows that the Veteran's "mitral valve functioned normally" and that there was no evidence in the medical records or from the Veteran's own history of any underlying or resulting cardiac disease.  

The examiner continued by stating that there is no evidence that the Veteran currently has any cardiac condition.  She stated that palpitations and chest pains "are symptoms, not diagnostic of any actual cardiac disease."  She acknowledged the Veteran's current mitral valve prolapse, but stated that these benign symptoms "are not indicative of any cardiac pathology."

There is no competent evidence supporting a finding that the Veteran has a heart disability.  Neither Dr. N.J. nor Dr. L.K.E. diagnose the Veteran as suffering from any condition other than mitral valve prolapse

The Veteran certainly suggests that she currently suffers from a chronic heart disability.  In a November 2006 letter, she stated that she went to the emergency room during her active service for numerous heart problems.  At her January 2007 VA physical, she reported having an irregular heartbeat at times.  At her November 2011 hearing, the Veteran stated that she suffered from a heart condition in service, and that she sought treatment numerous times for chest pain.  The Veteran, however, never stated that she has been diagnosed as suffering from a heart disability, and her testimony and statements alone cannot support a finding of such disability.  Jandreau, 492 F.3d at 1376-77.

In the absence of any competent evidence that the Veteran's mitral valve prolapse results in any cardiac pathology, this condition is akin to a clinical finding.  A clinical finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the absence of competent evidence of disability manifested by, or associated with, the Veteran's mitral valve prolapse, the record presents no predicate for a grant of service connection for a heart disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim for service connection for a heart disability; there is no doubt to be resolved; and service connection for a heart disability is not warranted.

Right and Left Knee Disabilities

The Veteran is currently diagnosed as suffering from bilateral knee disabilities.  A January 2007 VA physical diagnosed the Veteran as suffering from a pattern of intermittent pain and swelling "most suggestive of degenerative joint disease."  A June 2011 record from N.J., MD, included a diagnosis of bilateral knee osteoarthritis.  A VA examination from February 2012 reflects diagnoses of bilateral patellofemoral syndrome and bilateral degenerative arthritis of the knee.  The current disability criterion is met.  

The Veteran also suffered from bilateral knee pain during her active service.  She complained of right knee pain in November 1983 and May 1986.  She complained of bilateral knee pain when exercising in September 1991.  July and August 1992 reports of medical history reflect that the Veteran complained of swollen or painful joints.  The in-service incurrence criterion is met.  

The only remaining question is whether the Veteran's current disabilities are related to her active service.  There is conflicting evidence on this point.  

Against the Veteran's claim is the opinion from the February 2012 examiner.  She concluded that it is less likely than not that the Veteran's bilateral knee disabilities were related to her service.  She stated that the Veteran's private treatment records indicated that her pain began in May 2009, and that there was no evidence supporting the contention that she had ongoing knee problems in the service or for several years afterward.  

In support of the Veteran's claim is an October 2011 letter from Dr. N.J., and the letters and testimony from the Veteran herself.  In that October 2011 letter, Dr. N.J. stated that he has treated the Veteran for bilateral knee pain since 1999.  He stated that her knee pain and swelling has gotten progressively worse over the years, and that he has given her cortisone injections in her knees.  He concluded that "it is more likely than not that these are the same type of conditions and/or aggravation of these conditions that [the Veteran] is currently receiving treatment for."  

With regard to the Veteran's statements, in a November 2006 letter, she stated that she has suffered from knee pain since service.  At her January 2007 VA physical, she complained of intermittent pain that has existed since service.  Her private treatment records reflect similar complaints of continuous symptoms.  At her November 2011 hearing, the Veteran again stated that she suffered from knee pain in service and continually thereafter.  

In reconciling these opinions, the Board finds the February 2012 examiner's opinion to be inadequate.  Notably, though the examiner stated that private treatment records indicated that the Veteran's pain began in May 2009, these records include the Veteran's statement that "her knee pain started while she was in the Navy" and that "her pain has persisted since that time."  

Remand for a new opinion is not required, however, as the private medical evidence read in concert with the Veteran's statements and testimony make it clear that her current disabilities are related to her active service and the Board concludes that the nexus element is met.  Service connection for right and left knee disabilities is warranted.  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a heart disability is denied.  

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.  


REMAND

The Veteran underwent a VA examination for her bilateral eye disability claim in February 2012.  At that time, the examiner stated that there was no evidence of active ocular pathology.  As the examiner did not address the specific questions posed by the Board, the case was returned to him for an addendum.  

The May 2013 addendum was, to be generous, sarcastic and childish.  

It, once again, failed to provide the information needed for the Board to make a decision.  And it reflected an abject disrespect for the Veteran appellant; hardly in keeping with VA's "I Care" philosophy and certainly not something we would like to see reprinted in a newspaper.   See 38 C.F.R. § 4.23 (2014) ("Fairness and courtesy must at all times be shown to applicants by all employees whose duties bring them in contact . . . with the Department's claimants.").  

A new examination and opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination by an appropriate medical professional, but not by the examiner who performed the February 2012 examination.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to answer the following questions:

a) From what (if any) eye disability does the Veteran currently suffer, including any disability manifested by pressure in the Veteran's eyes?

b) Is it at least as likely as not (a 50 percent or greater probability) that any identified eye disability is related to the Veteran's active service, including her 1997 complaint of eye pressure?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


